DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Please note that a proper reply requires a specific format for any amendments.  An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf.  

 Applicant’s claims currently do not follow the proper format. Specifically, in applicant’s claim listing, if the bracketed number or parenthetical number is supposed to represent the claim number, such as “[0001]” or “(1)” then each following number “[0002]” or “(2)” and so on would represent a separate claim. However, what will now be referred to as claims 2-10 as well as claims 15-18 do not reference any dependency back to any previous claims including what is being considered claim 1. What are being considered as claims 11-14 do reference back to earlier claims, however, only what is being considered as claim 14, which references directly back to claim 1, appears to be the closest to a proper format as claims 11-13 which reference back to either claim 3 or claim 6 will still incur the issues created by the current claims 3 and 6. 
As an example for applicant, using what applicant has currently presented, a more proper format for an independent claim and a dependent claim is demonstrated directly following this.
Instead of:
“[0001] (1) A system for fighting fire, comprising, a timer unit with an electrical power input and out line, and comprising a water tank, and a pump.”
Use:
--Claim 1. A system for fighting fire, the system comprising: a timer unit with an electrical power input and output line; a water tank; and a pump.--
Instead of:
“[0002] (2) The timer is connected to a flow switch that responds to water movement.”
Use:

In an effort to advance prosecution, what are being considered claims 2-10 and claims 15-18 shall be construed, from a prior art standpoint only, as directly dependent from claim 1 until notified otherwise. 
Claim 2 recites the limitation "the time" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the water movement" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is also rejected under 35 USC 112(b) due to being dependent from claim 3.
Claim 4 recites the limitation "the glass bulb" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rated temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the glass bulb" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the water" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the timer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 are also rejected under 35 USC 112(b) due to being dependent from claim 6.
Claim 7 recites the limitation "the pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the water" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the pressurized pipe system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the 40 psi" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flow switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a glass bulb” in line 1 and “a quick response sprinkler head” in line 2, however, as claim 11 is dependent upon claim 3 which already stipulates “a glass bulb” and “a sprinkler head,” the structural components of claim 11 appear to be a double inclusion of those from claim 3. Please see MPEP 2173.05(o).
Claim 13 recites the limitation "the discharge port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the pipe system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the fire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the check valves" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “it has four swivel wheels” in line 2, however it is unclear to what the pronoun “it” refers back to. This claim shall be examined as best understood.
Claim 17 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the home" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the activated sprinkler head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 12-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Pat No 7,845,424 B1).
Re claim 1, Miller discloses a system for fighting fire (Fig. 1, 100), comprising, a timer unit (col. 2, line 50) with an electrical power input and out line (Fig. 3 and col. 2, lines 43-54), and comprising a water tank (3), and a pump (1).
Re claim 2, Miller discloses the timer is connected to a flow switch that responds to water movement (col. 4, lines 27-29).
Re claim 6, Miller discloses the flow of the water tells a flow switch to turn on the timer, the timer turns on a pump (col. 5, lines 57-66).
Re claim 7, Miller discloses the pump (Fig. 1, 1) gets it water from a water tank (3), that gravity feeds the water to a pump.
Re claim 8, Miller discloses the pump (Fig. 1, 1) forces the water through the pressurized pipe system (4) to one or more sprinkler heads (21) extinguishing the fire.
Re claim 12, Miller discloses the water passes through the flow switch activating the timer, wherein the timer is set to run for a designated time (col. 5, lines 57-66).
Re claim 13, Miller discloses the timer turns on the pump (Fig. 1, 1) that runs for one hundred and ten seconds (col. 2, lines 51-52) forcing water out the discharge port into the pipe system (4)
Re claim 14, Miller discloses the timer runs out of time and turns off the pump (col. 5, lines 57-66).
Re claim 15, Miller discloses the system and is fully capable of resetting the system with new sprinkler heads according to how many operated in response to the fire.
Re claim 17, Miller discloses the system will be surface mounted, to run throughout the home (abstract) and add fire protection to the activated sprinkler head.
Re claim 18, Miller discloses the system and is fully capable of maintaining a 6 month inspection period.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pat No 7,845,424 B1) in view of Wertsberger (US Pub No 2018/0200552 A1).
Re claim 3, Miller discloses all aspects of the claimed invention but does not teach a glass bulb.
However, Wertsberger discloses a system for fighting fire including a sprinkler including a glass bulb (Fig. 6, 745) that shatters to start water movement. 
The substitution of one known element (sprinkler with glass bulb as shown in Wertsberger) for another (sprinkler without glass bulb as shown in Miller) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the sprinkler shown in Wertsberger would have yielded predictable results, namely, the release of water in a defined pattern in Miller to prevent or extinguish a fire.
Re claim 4, Miller as modified by Wertsberger disclose the glass bulb (Wertsberger – Fig. 6, 745) contains a fluid which expands when exposed to heat (Wertsberger – paragraph 0115).

Re claim 11, Miller as modified by Wertsberger disclose the water is released when a glass bulb (Wertsberger – Fig. 6, 745) is shattered from too much heat (Wertsberger – paragraph 0115), in a quick response sprinkler head.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pat No 7,845,424 B1).
Re claim 9, Miller discloses the claimed invention including check valves (Fig. 1, 13) except for a constant 40 psi. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a constant 40 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the pump operating pressure which achieves the recognized result of running the system (Miller – col. 4, lines 2-3), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). No criticality appears to be present for the claimed pressure.
Re claim 10, Miller as modified above discloses the pressure is used to operate the system, with an expansion tank (Fig. 1, 13), that forces water through the flow switch (15).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pat No 7,845,424 B1) in view of Mohammed (US Pat No 9,433,811 B1).
Re claim 16, Miller discloses all aspects of the claimed invention but does not teach four swivel wheels.

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have the motivation to have the system of Miller include swivel wheels as taught by Mohammed to facilitate movement or repositioning as desired (Mohammed – col. 3, lines 45-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752